ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR RECENT LETTER ASKING FOR AN ATTORNEY GENERAL OPINION REGARDING AD VALOREM TAXATION OF PROPERTY OWNED BY OKLAHOMA STATE UNIVERSITY.
FROM A PRACTICAL STANDPOINT, I AM UNCERTAIN WHETHER AN ATTORNEY GENERAL OPINION WOULD BE OF ASSISTANCE TO YOU IN RESOLVING THE ISSUE YOU RAISE IN YOUR QUESTION. SHOULD THE ATTORNEY GENERAL RULE IN AN OFFICIAL OPINION THAT SOME PROPERTY BELONGING TO O.S.U. IS IN FACT SUBJECT TO AD VALOREM TAXES, IT IS LIKELY THAT THE UNIVERSITY WOULD NEVERTHELESS QUESTION THE ASSESSMENT OF THOSE TAXES AND THEREBY PLACE THE ISSUE BEFORE THE COURTS. IN FACT, IT APPEARS FROM THE LETTER YOU ENCLOSED WITH YOUR REQUEST, WRITTEN TO YOU FROM REX HOLLAND AND DATED MAY 15, 1990, THAT THE ISSUE HAS ALREADY BEEN LITIGATED BY THE SCHOOL, AT LEAST WITH RESPECT TO SOME OF ITS PROPERTY.
ON THE OTHER HAND, SHOULD THE ATTORNEY GENERAL RULE THAT THE PROPERTY IS NOT SUBJECT TO TAXATION, THE ASSESSOR MAY NEVERTHELESS WISH TO ASSERT THE RIGHT TO ASSESS THE PROPERTY, THEREBY PUTTING THE MATTER BEFORE THE COURTS. IN INSTANCES WHERE THE ISSUANCE OF AN OPINION IS UNLIKELY TO FINALLY RESOLVE A MATTER, AND PARTICULARLY WHERE A JUDICIAL RESOLUTION IS CONTEMPLATED BY THE STATUTES, WE ARE EXTREMELY RELUCTANT TO ISSUE AN OPINION WHICH PURPORTS TO DEFINE THE RIGHTS OF POTENTIAL LITIGANTS.
I SHOULD ALSO POINT OUT THAT OKLAHOMA LAW REQUIRES DISTRICT ATTORNEYS, WHEN REQUESTING A.G. OPINIONS, TO FURNISH THE ATTORNEY GENERAL WITH A WRITTEN OPINION SUPPORTED BY CITATION OF AUTHORITIES. 74 Ohio St. 18B (1989). IF YOU FEEL THAT AN ATTORNEY GENERAL OPINION COULD SERVE TO RESOLVE THE MATTER WITHOUT LITIGATION, WE WOULD APPRECIATE YOUR PROVIDING US WITH YOUR OWN OPINION OF THE LAW AT THE TIME YOU RESUBMIT YOUR REQUEST. (COPIES OF THE DISTRICT COURT DECISIONS MR. HOLLAND CITED WOULD BE APPRECIATED, AS WELL.) WE WILL THEN OF COURSE BE HAPPY TO REVIEW YOUR QUESTIONS AND PROVIDE YOU WITH A RESPONSE AS QUICKLY AS POSSIBLE.
IF YOU HAVE ANY QUESTIONS CONCERNING ANY OF THE ABOVE, PLEASE FEEL FREE TO CONTACT ME.
(NED BASTOW)